Order entered July 11, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00207-CV

                         REGINA WREN, Appellant

                                       V.

      MIDWESTERN STATE UNIVERSITY, JAMES JOHNSTON,
      DEBRA WALKER, JULIA KNAUFF, KRISTINA HALBERG,
     KATHLEEN WILLIAMSON, INDIVIDUALLY AND IN THEIR
              OFFICIAL CAPACITIES, Appellees

              On Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-05447

                                    ORDER

     Before the Court is appellees’ July 8, 2022 motion to extend time to file their

brief. We GRANT the motion and ORDER the brief be filed no later than

September 5, 2022.


                                            /s/    CRAIG SMITH
                                                   JUSTICE